Title: To James Madison from Robert Montgomery, 20 March 1808
From: Montgomery, Robert
To: Madison, James



Sir
Alicante 20. March 1808.

I had the honor of addressing You under the 13th. Jany. a copy of which please find herewith; since that time has been brought in here and detaind by French Privateers the Ship Hibernia, Appleton of Boston for having been spoken in her passage from Tonningen by a British Frigate and the Mercury Bradford of and from Plymouth Massachusetts for having been carried into Gibraltar by a Ship of the line; the papers of each are Sent to Paris for Tryal, where it is apprehended they will remain in that State till the decisive Steps of our Goverment are Known to France; our Commerce is nearly ruind as it is almost impossible for a Vessel to Navigate without being Visited by British Cruisers.
The Crews of all detaind Vessels when out of Quarantine become a Charge to Consuls of the respective Ports.  I have provided for and Sent home those of the Hibernia, and these of the Mercury will follow by next opportunity.  Accts. of my Expenditures with some other charges of postage of letters in the Service of the United States are sent by this conveyance to the department of the Treasury for the amount of which $500.54 I have drawn at sight on the Secretary of that department to Order of Asa Fitch Esqre. which no doubt will meet due honor.
My formal Account presented under the 8th. September 1801, amounting to $2238.18, is yet unpaid.  I write Mr. Gallatin fully on it.  It would be Kind in him and You to Confer, and when You Consider that thirty Years Service without Sallary and without one reproof from you nor Complaint on my  I am Convinced You Will think it hard I should give away the Property of my Children to those Who of all the world do not require it, and Who I believe would readily assist So Old and faithful a Servant if he Stood in need or were reduced to Ask it.  I only demand what is Justly due me and I hope You will not refuse it.  In one time or an other I have been Serving the United States Since the year  177 and in the most disinterested manner.
A Vessel under Algerine Colours arrived here Yesterday in a  passage from that place.  She was origionally bound to Majorca and bringing letters here, but the report is that the Dey has given up all the Italian Slaves one of which a Genoes is onboard this Vessel.  This circumstance proves that the Algerines have come to the terms of the Emperor of  The Portugues Slaves will be the next demanded.
Alicante
On the 18 and 19 Current, a French Privateer called the Jerome captn. Figueri has detaind the Vessels of which you will please find List here with.  After a Verbal Process is formed by the Consul here the papers will be Sent forward to Paris for Tryal; the Charges against the Masters of those Vessels is a breach of the first and second Articles of the Decree of Milan 17. December last.  There is no doubt they have all come from England altho last from Tanger where they called only for the purpose of changing their papers and if the decree is finally put in force they must be Condemned: in Order to Obviate this misfortune it has been proposed to give a Kind of Bribe to the Captors to release the Vessels without farther delay or tryal; by this means (if it can be acomplished) we have a Chance of sending home about 130 Seamen immediately who by detention must be ruined in this Country.  The Ships will make a freight much above the sum paid for their release and will be Kept in imploy without the delay which must necessarily take place in case of tryal.
26th. March  I hand you herewith a Succinct account of a Kind of revolution which has at this moment taken place in this Country Which You may depend and Publish it if you think Proper. I have the honor to be with much respect and Esteem Sir Your Obedient humble Servant,

Robt. Montgomery

